Citation Nr: 0327305	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  98-13 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher rate of special monthly compensation 
by reason of being in need of aid and attendance pursuant to 
the provisions of 38 U.S.C.A. § 1114(r)(1) (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1971.

The current appeal arose from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The RO denied entitlement to a higher rate of special monthly 
compensation by reason of being in need of aid and attendance 
pursuant to the provisions of 38 U.S.C.A. § 1114 (r)(1).

The veteran provided oral testimony before a Hearing Officer 
at the RO in June 1999.  A transcript of his testimony has 
been associated with the claims file.

The Board of Veterans' Appeals (Board) previously entered a 
decision in May 2000 denying entitlement to the benefit 
sought on appeal.

Since the record suggested that further hearing was sought, 
the Board remanded the case to the RO in November 2000 for 
the purpose of affording the appellant a video-conference 
hearing or a hearing before a Veterans Law Judge at the RO.

In April 2001 the veteran and his wife provided oral 
testimony before the undersigned Veterans Law Judge at the 
RO, a transcript of which has been associated with the claims 
file.

In April 2001 the appellant submitted a substantial quantity 
of additional medical documentation with written waiver of 
initial RO review of such evidence.

In June 2001 the Board vacated the May 2000 decision wherein 
it had denied the benefit sought on appeal.

In June 2001 the Board entered a decision wherein it denied 
the claim of entitlement to a higher rate of special monthly 
compensation by reason of being in need of aid and attendance 
pursuant to the provisions of 38 U.S.C.A. § 1114(r)(1).

In October 2002 the Secretary, through his counsel, filed a 
motion with the United States Court of Appeals for Veterans 
Claims (CAVC) for Remand and for a Continuance of Stay of 
Proceedings and moved for the CAVC to vacate the Board's June 
2001 decision.

In June 2003 the CAVC issued an Order vacating the Board's 
June 2001 decision and remanding the case to the Board for 
readjudication consistent with its Order.

In June 2003 the Board advised the appellant that she had 90 
days within which to submit additional evidence in support of 
her claim prior to the Board's readjudication of her claim.  
While she indicated that she had additional medical evidence 
to submit due to the veteran's residing in a Nursing home, 
she did not submit additional evidence prior to expiration of 
the 90 day period.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The CAVC vacated the Board's June 2001 decision because the 
appellant had not been properly informed about the Veterans 
Claims Assistance Act of 2000 and the obligations inherent 
therein on the part of VA and the appellant.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO has not issued a VCAA notice letter to the appellant in 
connection with her current appeal.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The CAFC found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
her of the evidence and information 
necessary to substantiate her claim and 
inform her whether she or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should then conduct any 
necessary development/action brought 
about by the appellant's response and 
issue a supplemental statement of the 
case, if necessary.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


